DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of the Preliminary Amendments filed 29 December 2021 and 24 May 2022.

Information Disclosure Statement
The Information Disclosure Statement filed 15 February 2022 has been completely crossed off as all the listed references were cited and considered with the Information Disclosure Statement filed 29 December 2021.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

The first paragraph of the specification should be updated to reflect that US Application No. 16/286,675 is now US Patent 11,249,051 B2.


Claim Objections
Claim 32 is objected to because of the following informalities:  the phrase “the first loo has ended” is clearly a typographical error. For the purposes of applying art, the phrase will be read as --the first loop has ended--.  Appropriate correction is required.
Claim 38 is objected to because of the following informalities:  the phrase “a number of the point” is clearly a typographical error as the claim previous refers to a plurality of points, not a single point.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 29-46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 29-41 are rejected as being indefinite. Claim 29 recites the phrase “a plurality of sensors, the plurality sensors emitting an ultrasonic wave and receiving a reflected wave” which is indefinite as it is unclear how a plurality of sensors emits and receives a single wave. Are the plurality of sensors operated as a phased array such that the emitted waves are combined to a single focus point? Or does each individual sensor emit and receive a single wave? And thus each reflected echo is processed separately?
Claims 30-41 are rejected as they fail to correct the problems of claim 29 from which they depend.
Claims 32 and 35 are rejected as being indefinite as claim 32 recites “determining whether or not the first loo” (taken as loop) “has ended” without providing a way in which to determine that the first loop HAS ended, thus rendering the claim indefinite. Claim 35 is rejected as it fails to correct the problems of claim 32 from which it depends.
Claim 34 is rejected as being indefinite as the claim recites a “difference between a first tilt angle and a second tilt angle” without first indicating when the “first tilt angle” and “second tilt angle” are calculated in the first loop such that this difference can be determined. Thus the claim is unclear and indefinite.
Claims 42-46 are rejected as being indefinite as claim 42 recites a “plurality of sensors, the plurality of sensors emitting an ultrasonic wave and receiving a reflected wave” which is indefinite as it is unclear how a plurality of sensors emits and receives a single wave. Are the plurality of sensors operated as a phased array such that the emitted waves are combined to a single focus point? Or does each individual sensor emit and receive a single wave? And thus each reflected echo is processed separately?
Claims 43-46 are rejected as they fail to correct the problems of claim 42 from which they depend.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 42-44 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 11,249,051 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because while the recitation of the method “steps” being performed is phrased differently, the steps of the present claim  42 are functional equivalents of the steps recited in patented claim 1, especially as the “transmitting” step of patented claim 1 is necessary performed before present claim 42 can perform. As for the recitation of a plurality of sensors in present claim 42, patented claim 1 does NOT recite how many sensors are utilized. Therefore, the scope of present claim 42 is clearly equivalent to the scope of patented claim 1. 
As for present claims 43 and 44, as with present claim 42, while the language of the steps is phased differently, the steps of present claims 43 and 44 are functional equivalents of patented claims 2 and 3.

Allowable Subject Matter
Claims 29-41 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Claims 45-46 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
OSAWA (JP 2004150815 A) discloses an ultrasonic measuring instrument for determining an inclination angle.
BUHRDORF et al. (WO 2007/028356) discloses a method for measuring the level and inclination of the surface of a liquid.
HIRAKAWA et al. (JP 2011203126 A) discloses a method for detecting spot welded part which includes determining the inclination of the back surface of the weld.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSE M MILLER whose telephone number is (571)272-2199. The examiner can normally be reached M-F 7 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RMM/            Examiner, Art Unit 2855                                                                                                                                                                                            
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855